[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               SEPT 10, 2008
                               No. 08-11076                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 07-00020-CR-CAR-3

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

TAURUS BROOKS,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                             (September 10, 2008)

Before ANDERSON, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

     John Philip Fox, appointed counsel for Taurus Brooks in this direct criminal
appeal, has filed a motion to withdraw from further representation of the appellant

on the ground that the appeal has no arguable merit, and has filed a brief pursuant

to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Brooks’s conviction and sentence are AFFIRMED.




                                          2